UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-2294



ISATAH MARY CONTEH,

                                                        Petitioner,

          versus


JOHN ASHCROFT,

                                                        Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A29-369-211)



Submitted:   May 19, 2004                   Decided:   July 7, 2004


Before WIDENER, LUTTIG, and KING, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Irena I. Karpinski, Washington, D.C., for Petitioner. Peter D.
Keisler, Assistant Attorney General, Papu Sandhu, Senior Litigation
Counsel, Isaac R. Campbell, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

                 Isatah Mary Conteh, a native and citizen of Sierra Leone,

petitions for review of an order of the Board of Immigration

Appeals (“Board”) affirming the immigration judge’s decision to

deny       her   motion   to   reopen    immigration   proceedings.     We   have

reviewed the record and conclude that the Board did not abuse its

discretion in upholding the denial of Conteh’s motion to reopen.

See 8 C.F.R. § 1003.2(a) (2003); INS v. Doherty, 502 U.S. 314,

323-24 (1992).         The record reveals that the notice was mailed to

Conteh’s last known address and that she failed to keep the

immigration court apprised of changes in her address. See 8 U.S.C.

§ 1252b(a)(1)(F) (1994) (“[T]he alien must provide the Attorney

General immediately with a written record of any change of the

alien’s address”); 8 U.S.C. § 1252b(a)(2) (1994)1 (“[W]ritten

notice shall not be required under this paragraph if the alien has

failed       to    provide     the      address   required   under    subsection

(a)(1)(F)”); Dominguez v. United States Atty. Gen., 284 F.3d 1258,

1260 (11th Cir. 2002).          We find no abuse of discretion under these

circumstances.         We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials



       1
       The Illegal Immigration Reform and Immigrant Responsibility
Act of 1996 (IIRIRA) repealed 8 U.S.C. §§ 1252b(a)(1)(F) & (a)(2)
effective April 1, 1997. Nearly identical language now appears in
8 U.S.C. §§ 1229(a)(1)(F) & 1229a(5)(b) (1999). Under the IIRIRA,
§§ 1252b(a)(1)(F) & (a)(2) continue to apply because this case was
in progress before the act was passed.

                                          - 2 -
before the court and argument would not aid the decisional process.



                                                   PETITION DENIED




                              - 3 -